The appellant appeals from an order of the Honorable J. N. Browning, Judge of the Forty-Seventh judicial district of Texas, granting a temporary injunction against appellant, the Clarendon Waterworks Company, at the suit of appellee, the city of Clarendon. The fiat of the judge is indorsed on the petition of appellee, April 24, 1913, and the same was filed on that day with the clerk of the district court of Donley county. The appeal was filed in this court May 10, 1913. Appellant has taken this appeal under article 4644, Revised Statutes 1911.
The appellee files its motion herein in this court to dismiss the appeal for the reason that the court has not jurisdiction; the appeal having been filed in this court more than 15 days after the granting and filing of the order of the district judge granting the order for temporary injunction. The motion must be sustained, and the appeal dismissed. Baumberger v. Allen, 101 Tex. 352, 107 S.W. 526; Jaynes v. Burch, 151 S.W. 596.
The appeal is dismissed for want of jurisdiction.